Citation Nr: 1229886	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-18 365	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, including a lumbar strain.

2.  Entitlement to service connection for a cervical spine disorder, including degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2009, as support for his claims, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

The Board subsequently advanced the appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  And, in September 2009, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development and consideration, which included obtaining a medical nexus opinion concerning the etiology of the Veteran's claimed disabilities, especially in terms of whether they are related to his military service or date back to his service.  He had this requested VA compensation examination in February 2010, and the medical nexus opinion offered was unfavorable to his claims.

In February 2011, after considering this opinion, the Board affirmed the denial of his claims and he appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2011, his attorney and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion asking the Court to vacate the Board's decision and to remand the claims for further development and readjudication in compliance with directives specified.  Later that same month, the Court issued an Order granting this Joint Motion and returned the file to the Board.


In February 2012, to comply with the Court's Order granting the Joint Motion, the Board in turn again remanded the claims to the RO via the AMC to obtain a supplemental medical nexus opinion from the February 2010 VA examiner (or from another examiner if that examiner was no longer available to provide this further comment).  This additional opinion was needed to address the Veteran's reported history of having experienced ongoing low back and neck pain since his military service (i.e., continuity of symptomatology), and of having been treated for this much earlier than is reflected in his claims file, as suggested in a February 2006 letter from his private physician, R.F., M.D., and as the Veteran and his wife attested to under oath in their hearing testimony.  38 C.F.R. § 3.303(b).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

On remand, the AMC obtained this necessary additional medical nexus opinion in May 2012 but, after considering it, continued to deny the claims in a supplemental statement of the case (SSOC) later that same month.  So these claims are again before the Board.


FINDINGS OF FACT

1.  The Veteran was treated for pain in his low back and neck during service, but it was not shown that he had chronic (meaning permanent) disability as a result or consequence.

2.  He received diagnoses of degenerative disc disease of his lumbar and cervical spine many years later, long after his military service had ended.

3.  The most probative (competent and credible) medical and other evidence indicates his current lumbar and cervical spine disorders are unrelated to his service, including especially to the complaints of pain in these areas he had during service.


CONCLUSION OF LAW

The Veteran's lumbar and cervical spine disorders are not the result of disease or injury incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a VCAA notice letter was sent to the Veteran in September 2005, prior to initially adjudicating his claims for service connection in January 2006, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  He has not also been provided Dingess notice concerning the "downstream" disability rating and effective date elements of his claims, in the eventuality that service connection is ultimately granted.  But since the Board is denying his underlying claims for service connection, these "downstream" elements of his claims are ultimately moot.  So not providing him notice concerning these "downstream" elements is inconsequential and, thus, ultimately no more than nonprejudicial, i.e., harmless error.  See 38 C.F.R. § 20.1102.  The U. S. Supreme Court has made clear that VCAA notice errors, even if shown to exists, are not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of not only establishing there is a VCAA notice error in timing or content but also, above and beyond this, showing the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There simply is no such possibility in this particular instance and, for that matter, no such pleading or allegation either.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of these claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his STRs, VA treatment records, available private treatment records, and any relevant lay statements.  He indicated during his June 2009 hearing before the Board that his uncle, a doctor, had treated his lumbar and cervical spine disabilities from 1961 to 1965, so relatively shortly after the conclusion of the Veteran's military service in 1958, and that he had thereafter continued to receive treatment from a private physician, Dr. R., beginning in 1966.  However, the Veteran added that there admittedly are no records from either physician to consider because both doctors have been dead for many years.  Therefore, the Board finds that adjudication of his claims may proceed without requesting these records, as even the Veteran has all but acknowledged they are unobtainable and, thus, not forthcoming, so attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  Further in this regard, the Board sees that, in a December 2011 statement, the Veteran said he did not have anything else to submit.  And the Court's vacating of the Board's prior decision did not concern or hinge on trying to obtain these additional records, only instead that the VA compensation examiner needed to acknowledge and consider this assertion of the Veteran reportedly having received relevant treatment for his low back and neck during those intervening years.

The Veteran also had VA compensation examinations concerning his claims in February 2010 and May 2012, including especially for medical nexus opinions concerning the determinative issue of causation insofar as whether any current disabilities of his lumbar and cervical spine are related or attributable to his military service or date back to his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  Indeed, pursuant to the Court-granted Joint Motion, the Board remanded these claims in February 2012 for the additional medical comment on this determinative issue of causation that the VA examiner resultantly provided in May 2012.  And the medical opinion given at the conclusion of that additional evaluation provides the information needed to decide these claims and address the deficiencies in the prior February 2010 examination and opinion that were highlighted in the Joint Motion.  

So there was compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing the notion of "substantial" compliance, even when there has not been "exact" compliance).

The reports of these examinations, and the other evidence in the file, contain the findings needed to make this critical determination of causation and properly adjudicate these claims.  So another examination or additional medical comment concerning this is not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary of VA.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran contends he has lumbar and cervical spine disabilities that were incurred in service, as a result of injuries to his low back and neck.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.


In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. at 494-97.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to, in combination, determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999).

And as already alluded to, any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So, to reiterate, his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if instead the preponderance of the evidence is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


Turning now to the facts of this particular case.  There is no disputing the Veteran has disabilities currently affecting the lumbar and cervical segments of his spine.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof of current disability, there can be no valid claim).  At the conclusion of his VA compensation examinations in February 2010 and May 2012, the examiners diagnosed degenerative disc disease of the cervical and lumbar spine.

So resolution of his appeal instead turns on whether these current neck and low back disabilities are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that the evidence is much less favorable to his claims.

The Veteran's STRs confirm he was treated for problems associated with both the lumbar and cervical segments of his spine.  Specifically, in April 1956 he was seen for complaints of a sore back.  He reported having low back pain for a few days.  The objective findings on examination, however, were unremarkable as straight leg raising was to 90 degrees, and there was no muscular spasm.  The diagnosis accordingly was moderate lumbar strain.

In February 1957, in the Army dispensary at Coleman Barracks in Mannheim, Germany, he was treated for complaints of a stiff neck, right posterior, since last night, with no history of trauma.  He also reported that his right shoulder was limited.  Objective physical examination of his right shoulder and the nape of his neck confirmed there was limitation of movement.  There was no nuchal rigidity, however, and the examiner prescribed heat and massage.

When subsequently recounting his relevant medical history in November 1957, the Veteran did not mention any complaints referable to his neck or low back.  He also denied a history of arthritis or rheumatism.  He did report that his knees were occasionally painful.  On separation medical examination in November 1957, his neck and spine also were described as clinically normal.  He was discharged from the military just some two months later, in January 1958.

The next medical evidence in the claims file is dated in 1984.  A December 1984 letter from a private physician, Dr. E., reflects that the Veteran was treated for bladder complaints since 1962.  Dr. E. did not note or otherwise mention any low back or neck related complaints or disabilities.

By letter dated in October 1986, Dr. R. stated that he saw the Veteran for diabetes and foot pain.  He noted the Veteran also had complained of severe back and neck problems.  With respect to the foot complaints, Dr. R. diagnosed probable diabetic neuropathy.  He did not indicate a diagnosis with respect to the back and neck complaints.  Subsequent private medical records primarily reflect treatment for diabetes and the complication of diabetic neuropathy.

VA medical records dated from 2000 to 2007 reflect treatment for a variety of conditions.  A June 2000 VA outpatient treatment record shows the Veteran was seen for a new patient evaluation.  He reported multiple then current medical conditions including diabetes mellitus and diabetic neuropathy, and he described his medical history at length, including cholecystectomy in 1961 and papillary bladder TM in 1962.  He did not complain of neck or back problems.  On examination, his neck was supple.  Neither a neck disability nor a back disability was diagnosed.  In November 2000, he had several active problems, including diabetes mellitus with diabetic neuropathy, hypertension, pancreatitis, benign prostatic hypertrophy, and dermatitis.  He did not complain of neck or back problems.  Neither a neck disability nor a back disability was diagnosed.  


His VA medical records dated since 2000 indicate he first complained of a neck problem in October 2002.  He complained of cervical and generalized joint pain.  The pertinent diagnosis was cervical and left shoulder pain, rule out osteoarthritis.  VA medical records dated since 2002 show treatment for disabilities of his lumbar and cervical spine, including degenerative disc disease.  He has been treated for Alzheimer's dementia since June 2005 and has had increasing problems with his memory since.

In his August 2005 original claim for service connection for neck and back disabilities, he reported that these disabilities had begun in 1957, so during his military service.  In a July 2005 statement, he reported that he was injured while serving in Germany.  Also in an October 2005 statement, he reported that he was injured while serving in Germany.  He said that he had just climbed into the back of a mail truck, to unload it, when the driver backed up to the ramp, stopped, then suddenly pulled forward.  The Veteran then fell on his head and neck.  A medic carried him to the clinic and put him on bed rest, with pain medication.  He asserted that he had neck and back problems ever since that incident in service.  Also in his October 2005 statement, he said that during service, in 1957, he was treated on an inpatient basis for one week for a back and neck injury.

In a February 2006 letter, R.A.F., MD, recorded the Veteran's history of intermittent back pain since an injury many years earlier in service.  The Veteran indicated the pain was located primarily in his upper back and neck but was also located in his lower back.  Dr. F. did not order X-rays but, after an examination, believed the Veteran's pain was due to degenerative disc disease in his back and upper and lower neck.  Dr. F indicated this was a chronic condition.

In a May 2006 statement, the Veteran reported that he had sustained back and neck injuries in service when he was struck by a 2.5-ton truck in approximately 1956.

In June 2007, he said he injured his back and neck in an incident during service in which he fell out of a mail truck in 1956 in Germany.  He said that it was documented in his STRs.  He also acknowledged that, although his back and neck continued to bother him for the rest of his service, he did not seek further treatment due to his workload at the time.  After separation from service, he was treated for these complaints by family members who were physicians, but unfortunately these records were unavailable.

By letter dated in December 2006, a private physician, Dr. J., indicated he treated the Veteran for diabetes mellitus and diabetic neuropathy.  He noted the Veteran also had a history of chronic back and neck pain.

During his June 2009 videoconference hearing before the Board, the Veteran and his wife testified that during service he was treated for low back pain on sick call on one occasion in April 1956, and for neck pain in February 1957.  They also testified that, after service, his uncle, a doctor, had treated the lumbar and cervical spine disabilities from 1961 to 1965, and that the Veteran had thereafter continued to receive treatment from a private physician, Dr. R., beginning in 1966.  However, the Veteran accepted that there are no actual records from either physician to consider because both doctors have been dead for many years.  

VA medical records dated in 2009 reflect that he was diagnosed with osteoarthrosis of the spine.  An October 2009 VA outpatient treatment record and attached letter of the same date indicates his treating VA physician, Dr. O., noted the Veteran reported that his osteoarthrosis of the spine started happening during service.  He said he worked in the post office and had to lift heavy packages.  He had been treated for this condition by his private physician, Dr. F.

In an October 2009 letter to the RO, Dr. O. stated the Veteran had been his patient since June 2000.  He noted that a February 1957 STR showed treatment for neck and shoulder pain, and that Dr. F. had diagnosed degenerative joint disease of the cervical and lumbar spine.  Dr. O. stated, "[i]t is my medical opinion that this degenerative joint disease has a moderate likelihood of been [sic] caused during his military years in view of patients [sic] history of working in post office in the military having to carry heavy bags and packages.  I am not a disability physician this is only my opinion based on the history provided by my patient and his wife and appeal papers sent by you to him on September 16, 2009 page 3 stating patients [sic] djd [degenerative joint disease] they state he had xrays done by Dr. F."

On VA compensation examination of the spine in February 2010, the Veteran was unable to recall events in service due to his Alzheimer's disease, but provided copies of his STRs.  The VA examiner indicated that she had reviewed the claims file for the pertinent medical and other history and had personally examined the Veteran's spine.  She noted that she had reviewed the October 2009 letter from Dr. O.  She also had interviewed the Veteran's son since the Veteran was unable to provide a meaningful history due to his advanced Alzheimer's disease.  Her physical examination resulted in a diagnosis of degenerative disc disease of the lumbar and cervical spine.  But she determined this disability is less likely than not (less than 50/50 probability) caused by or a result of the Veteran's military service.  She said the rationale for her opinion was that the Veteran was treated for back and neck problems on just one occasion in service, and his report of medical history and separation examination in November 1957 were negative for back problems.  His VA medical records document back problems beginning in 2000.  Private medical records referenced his back problems but were also dated after 2000.  No private medical records were available to show treatment immediately after service up to 2000.  Given the length of time from treatment in service to documented treatment of back/neck pain after military service, the Veteran's degenerative disease of the cervical spine and lumbar spine were less likely as not (less than 50/50 probability) caused by or a result of his military service.

But in the October 2011 Joint Motion, the parties agreed that the February 2010 VA examination and opinion were inadequate in that the VA examiner had failed to consider statements regarding continuity of symptoms (back pain, etc.) since service.  More specifically, a February 2006 letter from R.F., M.D., had stated that the Veteran had sustained an injury to his back when he was in the Army and had experienced intermittent pain in his back ever since.  And while the February 2010 VA examiner acknowledged this February 2006 letter in her examination report, it did not appear these statements regarding continuing back pain since service were considered by this VA examiner.  This failing was sufficient to deem her examination and opinion inadequate because the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for them.

The Joint Motion also indicated that February 2010 VA examiner had not provided sufficient discussion of the testimony from the Veteran and his wife during the June 2009 videoconference hearing before the Board, concerning his purported receipt of treatment during the 1960s, so in the interim since service, the records of which unfortunately are no longer available.

So pursuant to the Joint Motion, the Board remanded this case in February 2012 to obtain additional medical comment on this determinative issue of causation and, in the process, address these shortcomings in the prior examination.

After learning the Veteran now is a patient in a nursing home, and the nursing home agreeing to transport him to his VA compensation examination, he had this additional examination in May 2012 for this supplemental medical nexus opinion.  The examiner reviewed the claims file for the pertinent medical and other evidence and examined the Veteran personally.  The examiner noted the Veteran's history of falling out of a mail truck while in Germany and hurting his neck and back.  He was reportedly on light duty for a couple of days.  His wife said he was not admitted and no surgery was needed.  After service he started college and dental school and had difficulties with heavy lifting, including pain.  Over time he was found to have degenerative disc disease of his cervical and lumbar spine.  He currently had daily neck and back pain.  The examiner diagnosed degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine, but concluded these conditions were less likely than not (less than 50-percent probability) incurred in or caused by the claimed in-service injury, event or illness.

The rationale for this opinion was that the STRs detail some of the symptoms, and these symptoms are only consistent with sprains.  The evidence from the STRs, the claims file, and the statements in the claims file only indicate self-limited sprains without residuals.  The symptoms the Veteran had after service are still consistent with sprains/strains that would be associated with activities/injuries of daily living.  The nature of the service injury was not sufficient to be the cause of his current spine conditions.  If it had been the cause, then the condition would have been diagnosed much earlier.  The data shows that the current conditions were not diagnosed for many years after service.  The main cause of this type of spine arthritis is advancing age.  The degree of his arthritis is consistent with his age.  The examiner reiterated that he had reviewed the claims file, including the statements and doctors' letters.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues on appeal.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service-connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In this particular case at hand, after reviewing all of the relevant lay and medical evidence in the file, the Board finds that the weight of this evidence shows that, although the Veteran admittedly sustained relevant injury during his military service, it did not result in chronic or permanent residual disability, partly inasmuch as he has not experienced continuous symptoms of cervical and lumbar spine disabilities since separating from service to establish this required nexus or linkage between his current disabilities and service.  His assertions of having experienced continuity of symptomatology since service, while competent, are not also credible, so ultimately do not have the required probative value to support his claims.  See again Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In connection with these claims for VA disability compensation or other benefits, as evidenced by his statements and sworn testimony during his hearing, the Veteran and his wife have asserted that his symptoms of neck and back disabilities have been continuous since service.  He asserts that he injured his back and neck in service and continued to experience symptoms (especially ongoing pain) relating to his low back and neck (lumbar and cervical spine) after he was discharged from the service.  He is competent to say he had back and neck injuries in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He also is competent to say he has experienced back and neck pain ever since service, i.e., continuity of symptomatology.  38 C.F.R. § 3.159(a)(2).  However, the Board is not bound to accept his lay statements concerning this as also credible, and it does not necessarily follow that there is a relationship or correlation between his current cervical and lumbar spine disabilities and his back and neck injuries in service.  As explained, the credibility of his lay statements concerning this determinative issue of causation, not just the competency of his statements, determines their ultimate probative value and must be judged in relation to the other relevant evidence in the file, including the medical evidence, so including the VA compensation examiners' opinions refuting the notion that any current cervical and lumbar spine disabilities are traceable to the neck and back injuries or symptoms in service.  It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others, so long as the Board provides adequate reasons and bases.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it) indicates the Veteran has not experienced continuous back and neck symptoms since service like pain, etc.  His more recently-reported history of continued symptoms of a back and neck disability since service is inconsistent with the other lay and medical evidence of record.

Indeed, while he now asserts that his cervical and lumbar spine disabilities began in service, in the more contemporaneous medical history he gave at the time of his separation from service, during his military discharge examination, he did not report any history or complaints of symptoms of cervical or lumbar spine disabilities, although he did complain of symptoms involving other parts of his body, such as his knees.  Moreover, the report of his military separation evaluation reflects that he was given a physical examination for discharge from service, and that it revealed that his spine and neck were clinically normal.  Perhaps even more importantly, he, himself, did not complain about his neck or low back during that examination, despite his earlier injury(ies) in service.  The fact that he did not complain of any relevant neck or low back disability during that separation examination, despite his earlier injury(ies) in service, is more probative than his current allegations to the contrary, including of having had relevant symptoms even during that exit examination.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

The post-service medical evidence does not reflect complaints or treatment related to cervical and lumbar spine disabilities for approximately 30 years following the conclusion of his active duty military service.  This nearly 3-decade gap between the conclusion of his active duty service in 1958 and initial reported symptoms related to neck and back disabilities in approximately 1986 (nearly 30 years later) is significant.  Chronic cervical and lumbar spine disabilities were not diagnosed until even more recently.  And while it is true he need not have received continuous treatment for his cervical and lumbar spine disabilities during those many intervening years after the conclusion of his service, only instead have experienced persistent or recurrent symptoms, the absence of complaints or findings related to these now claimed disabilities for such a long period of time after his service is a 

factor, just not the only or sole factor, nonetheless weighing against his claim of supposedly having experienced continuity of symptomatology since service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

But having said that, the Board is also mindful that it cannot summarily reject the Veteran's lay testimony concerning this out of hand, that is, merely on the premise that there is no indication he was earlier treated for these now claimed disabilities.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  See, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the diseases or disabilities, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


Here, it is noteworthy that the Veteran has sought treatment for a myriad of medical complaints since his discharge from service, including during those many intervening years that remain unaccounted for in trying to establish a paper trail tracing his current lumbar and cervical spine disabilities back to his military service.  During those years, he had complaints referable to his bladder and regarding his diabetes mellitus and diabetic neuropathy.  Significantly, though, during his first two years of VA treatment beginning in 2000, when he specifically complained of several other problems, he never reported complaints related to his back and neck.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  He did not claim that symptoms of his cervical and lumbar spine disabilities began in (or soon after) service until filing his current VA disability compensation claims.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during his service, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

During the course of this appeal, he and his wife have given three different versions of the incident in service that he claims resulted in chronic cervical and lumbar spine disabilities.  This perhaps may have been at least partly due to the impairment of his memory on account of his Alzheimer's dementia, but the fact remains that he also has at times cited only one relevant injury in service, whereas at others has mentioned at least two additional injuries in service, so a total of three.  These inconsistencies in the record tend to weigh against his and his wife's credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed his statements as to continuity of symptomatology since service and finds his current recollections and statements made in connection with these present claims for VA compensation benefits are of lesser probative value than his previous, more contemporaneous, in-service history and findings at service separation, also because of the absence of complaints or treatment for so many years after service, and his previous statements made for treatment purposes that gave different histories and etiologies.

A "chronic" (meaning permanent) disability involving his lumbar or cervical spine was not identified in service.  While it is true he sustained relevant injury in service, that, alone, is not necessarily indicative of chronic residual disability.  At the very least, given his express denial of any further disability during his separation examination, including as a result or residual of that earlier injury in service, it is at least legitimately questionable whether he had any chronic or permanent disability from that injury.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Moreover, it is not shown he had degenerative joint disease (i.e., arthritis) of his cervical or lumbar spine within the first year of his discharge from service, meaning by January 1959, certainly not the required minimum compensable degree of at least 10-percent disabling.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  It is rated under both DC 5003 and 5242.  Therefore, the Board may not presume he had arthritis of his cervical or lumbar spine within the required one year of his discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Dr. F., who noted that the Veteran reported neck and back problems since service, did not offer any independent medical opinion verifying or affirming the Veteran's self-reported history of neck or back disability dating back to his military service.  This is critical because, in Leshore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence needed to link a current condition to the Veteran's military service. 

Evidence weighing in favor of the claim also includes the October 2009 letter from the Veteran's treating VA primary care physician, Dr. O., who noted the Veteran's reports of back and neck pain since carrying heavy bags and packages in service.  Dr. O. opined that the Veteran's current degenerative joint disease has a "moderate likelihood" of being caused during his military years based on the reported history by him and his wife.  Dr. O did not express this opinion in terms of whether this "moderate likelihood" was sufficient to be considered an "as likely as not" proposition to warrant application of the benefit-of-the-doubt doctrine found at 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102.  So there is an element of uncertainty in the true meaning of this opinion.  But an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

The Board finds, however, that this doctor's conclusion was based on an inaccurate factual premise.  There is no in-service evidence of back and neck injuries from heavy lifting and, moreover, prior to that, the Veteran had reported back and neck injuries from falling in a mail truck, so as a result or consequence of an entirely different event and activity.  The weight of a medical opinion is diminished where the opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).


Even acknowledging the treatment for neck and back pain on one occasion each in service, the February 2010 and May 2012 VA examiners have disassociated any current cervical and lumbar spine disabilities from those episodes in service.  These examiners provided medical opinions collectively to the effect that the current cervical and lumbar spine disabilities are unrelated to the events in service.  The May 2012 examiner explained that the current cervical and lumbar spine disabilities are age-related, so having nothing to do with the Veteran's military service.  This medical report has a lot of probative value because the examiner is qualified to comment on the etiology of this claimed disorder and considered the Veteran's reported history as well as his STRs and post-service medical records, including the medical statements mentioned favorable to his claims.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

The May 2012 VA compensation examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The opinion is well reasoned, detailed, and consistent with the other evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000).  But, even more importantly, this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board therefore finds that the most probative evidence is against these claims.  And since, for the reasons and bases discussed, the preponderance of the evidence is against these claims, there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for a lumbar spine (low back) disability is denied. 

The claim for service connection for a cervical spine (neck) disability also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


